Appeal from a judgment of the County Court of Schoharie County (Wharton, J.), entered in the Schoharie County clerk’s office December 23, 1942, affirming a judgment of the Justice’s Court of the Town of Middleburg, entered upon the verdict of a jury dismissing plaintiff’s complaint in an action for trespass and awarding defendant judgment ¿gainst plaintiff in the sum of $57.24 upon its counterclaim. If plaintiff was indebted to defendant for the electric service sued for upon the latter’s counterclaim, no trespass was committed by defendant’s acts in discontinuing such service at plaintiff’s residence. Whether plaintiff was so indebted became a question of fact under the conflicting evidence presented at the trial. We think there was sufficient evidence to support the findings implicit in the jury’s verdict. Judgment affirmed, without costs. Hill, P. J., Heffernan, Schenck and Brewster, JJ., concur; Bliss, J., taking no part.